                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


      LONNIE BRITTON,                    Civ. No. 17-3701 (NLH)

                    Petitioner,          MEMORANDUM OPINION & ORDER

           v.

      GARY LANIGAN, et al.,

                    Respondents.


APPEARANCE:
Lonnie Britton, No. 195887C/1029078
Northern State Prison
168 Frontage Road
Newark, NJ 501
     Petitioner, pro se

HILLMAN, District Judge

       WHEREAS, Petitioner Lonnie Britton has filed a Notice of

Appeal to the Third Circuit Court of Appeals together with an

application to proceed in forma pauperis on appeal, see ECF Nos.

27 & 28; and

       WHEREAS, “[u]pon filing a notice of appeal, the appellant

must pay the district clerk all required fees.”        Fed. R. App.

Pro. 3(e).      “Any court of the United States may authorize the

commencement, prosecution or defense of any suit, action or

proceeding, civil or criminal, or appeal therein, without

prepayment of fees or security therefor.”       28 U.S.C. § 1915(a);

and
       WHEREAS, Federal Rule of Appellate Procedure 24 states in

relevant part that “[a] party who was permitted to proceed in

forma pauperis in the district-court action . . . may proceed on

appeal in forma pauperis without further authorization” unless

the Court finds the appeal is not taken in good faith or the

party is otherwise not entitled to proceed in forma pauperis.

Fed. R. App. P. 24(a)(3)(A)-(B); and

       WHEREAS, Petitioner’s request to proceed in form pauperis

in this matter was granted on September 27, 2017.     See ECF No.

6.    Petitioner appeals this Court’s dismissal of his petition

for writ of habeas corpus under 28 U.S.C. § 2254.     See ECF No.

26.    The Court finds that none of the Rule 24(a)(3) exceptions

apply.

       THEREFORE,

       IT IS on this   5th    day of November, 2019

       ORDERED that the application to proceed in forma pauperis

on appeal (ECF No. 28) is granted; and it is finally

       ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular first-class mail.


                                        s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  2
